Citation Nr: 0805032	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
ganglion cyst removal from the left wrist, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION


The veteran served on active duty from January 1980 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

In May 2006, the Board issued a decision denying the 
veteran's claim for an increased rating for residuals of a 
ganglion cyst removal from the left wrist.

The veteran, in turn, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the Court granted the parties' Joint Motion for 
Remand (Joint Motion), vacating the Board's decision as to 
the increased rating for residuals of a ganglion cyst removal 
from the left wrist, and remanding the claim to the Board for 
further proceedings consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The record reflects the veteran is in receipt of Social 
Security Administration disability benefits. However, 
complete copies of the medical records upon which any 
disability decision was based, as well as any agency decision 
with the associated List of Exhibits, have not been made part 
of the claims file. VA's duty to assist extends to obtaining 
records from the Social Security Administration. 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c)(2).

The veteran's last compensation and pension examination for 
joints occurred in June 2001  The veteran's last compensation 
and pension examination for peripheral nerves occurred in 
August 2002.  The veteran contends that his condition has 
worsened and that he had subsequently developed arthritis.  

It is well-settled law that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 
134 (1994). The law presently provides that assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim. 38 U.S.C.A. § 5103A. 

In view of the veteran's claims, as well as the need to 
ascertain the extent of the veteran's disorder on his 
employability, a remand for further factual and medical 
development is required. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder. The veteran 
may also submit any evidence or further 
argument relative to the claim at issue.

2.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If a negative response if received 
from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

3. The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

4.  After any additional records have been 
associated with the file, the veteran 
should be afforded appropriate VA 
examinations (orthopedic and/or 
neurological) to determine the veteran's 
current level of disability. The claims 
folder, and a copy of this remand, will be 
made available to each examiner for review 
in conjunction with the examinations, and 
the examiners must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. The 
examiners must state the medical basis or 
bases for any opinions rendered. If the 
examiners are unable to so state without 
resort to speculation, he or she should so 
state. The RO/AMC should ensure that any 
clinical studies deemed necessary by the 
examiners or otherwise required are 
conducted.

The examiner(s) must respond to the 
following inquiries: 

a. Report the range of effective 
motion of the left wrist, to include 
abduction, adduction, rotation, 
extension and rotation, grip 
strength, and any other factors. The 
examiner must state if there is any 
limitation of function and describe 
it in detail. The examiner must also 
determine if the veteran's residuals 
of a ganglion cyst manifests any 
complete or incomplete paralysis; 
and any such factors as to the 
degree of sensory loss.  The point 
at which pain begins during tests of 
motion should be identified. Whether 
there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, 
currently or historically, should be 
noted. The examiner is asked to 
describe whether pain significantly 
limits functional ability during 
flare-ups or when the wrist is used 
repeatedly. All functional losses 
caused by the service-connected 
residuals of a ganglion cyst removal 
from the left wrist, due to pain, 
weakness, fatigability, etc., should 
be specifically equated to 
additional degrees of motion lost 
beyond that shown clinically; 

b.  Report the nature and extent of 
any nerve impingement(s) as related 
to the residuals of the removal of 
ganglion cyst from the left wrist, 
and the impact, if any, on the 
fingers, hand, wrist, and arm;

c.  X-ray studies conducted in June 
2001 reported chondrocalcinosis with 
changes at the radiocarpal joint 
space, which may be seen with 
calcium pyrophosphate dehydrate 
(CPPD) related arthritis.  The 
examiner should discuss the 
relationship, if any, between the 
residuals of a ganglion cyst removal 
from the left wrist, and arthritis.  
The examiner must explain all 
rationale and bases in his/her 
opinion.

d.  The examiner(s) should identify 
the nature and extent of all of the 
functional limitations resulting 
from the appellant's service-
connected residuals of a ganglion 
cyst removal from the left wrist, 
describe the effect on the veteran's 
ability to engage in substantial 
employment.

5. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. The RO/AMC's 
attention is called to the ruling in 
Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (Holding that once a 
veteran submits evidence of a medical 
disability and submits a claim for an 
increased disability rating with evidence 
of unemployability, VA must consider a 
claim for a total rating based on 
individual unemployability).   

The veteran is advised that it is his responsibility to 
report for the examination(s) and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event 
that the veteran does not report for the examination(s), 
documentation should be obtained which shows that notice 
scheduling the examination(s) was sent to the last known 
address. It should also be indicated whether any notice that 
was sent was returned as undeliverable.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



